DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 09/01/2021 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021. The amended dependencies of claim 13-15 filed on 09/01/2021 are entered. Claims 13-15, 16-20 remain pending. 

Claim Objection
Claim 16 recites, “second surface opposite the first surface”, which should recite, “second surface opposite of the first surface”
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 19 recites, “substantially” which is seen as a relative term that is indefinite. It is unclear since the term is neither defined in the claim or specification in which one of ordinary skill in the art could interpret its meaning in conjunction with another term to describe a particular characteristic of the claimed invention. Clarity is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arias et al (US 2014/0210466 A1, 2010) (hereinafter Arias).
Regarding claim 16, Arias discloses, A flexible magnetic resonance imaging (MRI) receive coil device, (0008; “forming a Magnetic Resonance Imaging (MRI) receiver includes forming a receiver coil on a substrate. The receiver coil includes a capacitor that includes a dielectric layer between a first plate and a second plate.”; 0013; “a method of forming an MRI receiver having a schematic as shown in FIG. 1.”; 0023; “For instance, the MRI receiver can be sufficiently flexible that the MRI receiver can be conformed to the body part that is being imaged without damaging the performance of the MRI receiver.”; see re-produced Fig. 1 below)

    PNG
    media_image1.png
    577
    562
    media_image1.png
    Greyscale

the device comprising: (0026; “The MRI receiver includes a receiver coil 10 on a substrate 12... receiver coil includes a match capacitor 2”)
a flexible substrate having a first surface and a second surface opposite the first surface; (0005; “A Magnetic Resonance Imaging (MRI) receiver includes a receiver coil on a substrate. The receiver coil includes a capacitor. The MRI receiver is sufficiently flexible that the MRI receiver can be bent..”; 0046; “Since the receiver coil is formed on one side of the substrate 12 rather than both sides of the substrate 12,”; see re-produced Fig. 6 below, items 50 and 52; 0048; “FIG. 6 illustrates an MRI receiver having an array of receiver coils on a sheet of substrate 12. The MRI receiver is positioned between a top layer 50 and a bottom layer 52 of a blanket”; [this is seen as two sides of the receive coil])

    PNG
    media_image2.png
    331
    443
    media_image2.png
    Greyscale

and 
a pattern of conductive material formed on one or both of the first and second surfaces (0050; “The first conductor layer was screen printed onto the substrate in a pattern such as the pattern illustrated in FIG. 2A.”), the pattern including at least one receive coil and at least one capacitor, (0050; “The first conductor layer was screen printed onto the substrate in a pattern such as the pattern illustrated in FIG. 2A.”; 0026; “The MRI receiver includes a receiver coil 10 on a substrate 12. The receiver coil 10 includes electrical conductors 14, electrical contacts 16, and capacitors 18”)
wherein the flexible substrate comprises a dielectric plastic material. (0050; “receiver coil was constructed on a 75 micron thick plastic substrate made from polyethlene terephthalate.”)

Regarding claim 17, Arias further discloses, wherein the dielectric plastic material is selected from the group consisting of a polyimide (PI) film, a polyethylene (PE) film, a polyethylene terephthalate (PET) film (0050; “receiver coil was constructed on a 75 micron thick plastic substrate made from polyethlene terephthalate.”), a polyethylene naphthalate (PEN) film, a polyetherimide (PEI) film, a polyphenylene sulfide (PPS) film, a polytetrafluoroethylene (PTFE) film, and a polyether ether ketone (PEEK) film.

Regarding claim 18, Arias further discloses, further including at least one layer of hydrophobic material covering the at least one receive coil and the at least one capacitor. (0038; “a multi-layer substrate 12 can include a fibrous material such as a cloth…that is coated with a layer of plastic.” [plastic is hydrophobic]; 0026; “receiver coil 10 on a substrate 12…”; 0008; “…receiver coil includes a capacitor”)

Regarding claim 13, Arias further discloses, wherein the conductive material comprises a conductive ink. (0042; “Suitable printing liquid for the first conductor layer 28 and/or the second conductor layer include, but are not limited to, conductive inks such as silver inks. Conductive inks…”)

Regarding claim 14, Arias further discloses, wherein the conductive ink includes a metal material selected from the group consisting of gold, copper and silver. (0042; “Suitable printing liquid for the first conductor layer 28 and/or the second conductor layer include, but are not limited to, conductive inks such as silver inks. Conductive inks…”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arias, as applied to claim 16 above, in view of  Ylihautala et al (US 2012/0286788 A1, 2012) (hereinafter Ylihautala)
Regarding claim 19, Arias discloses all the elements above in claim 16, 
Arias fails to teach: wherein the at least one receive coil and the at least one capacitor are substantially transparent to ultrasound frequencies.
However, in the same field of the endeavor, Ylihautala, discloses, RF transmit and or receive antenna for a hybrid MRI/HIFY system. Specifically, Ylihautala discloses, wherein the at least one receive coil and the at least one capacitor are substantially transparent to ultrasound frequencies. (0063; “a conductor structure according to the invention comprises two copper layers 20 having a thin dielectric material between them so that an ultrasound transparent capacitor is provided. Such a conductor structure can be used in an RF transmit and/or receive antenna according to the invention for tuning the same to an MR resonance frequency.”) 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Ylihautala, which discloses, at least one receive coil and the at least one capacitor are substantially transparent to ultrasound frequencies because doing so would provide tuning to an MR resonance frequency. (0063 of Ylihautala)

(0038; “a multi-layer substrate 12 can include a fibrous material such as a cloth…that is coated with a layer of plastic.”)
Arias fails to disclose, wherein the at least one layer of material has an acoustic impedance value between an acoustic impedance value of water and an acoustic impedance value of the conductive material.
However, in the same field of the endeavor, Ylihautala, discloses, RF transmit and or receive antenna for a hybrid MRI/HIFY system. Specifically, Ylihautala discloses, wherein the at least one layer of material has an acoustic impedance value between an acoustic impedance value of water and an acoustic impedance value of the conductive material. (0064; “Z.sub.plastic= {square root over (Z.sub.copperZ.sub.water)}” [Zplatic is between Zcopper and Zwater]; 0065; “Z.sub.plastic, Z.sub.copper and Z.sub.water are the acoustic impedances of the matching plastic layers…of the copper conductor…and of the ultrasound coupling medium…”; 0054; “a coupling medium, which is typically water”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Ylihautala which wherein the at least one layer of material has an acoustic impedance value between an acoustic impedance value of water and an acoustic impedance value of the conductive material because doing so would minimize the energy reflections at the medium boundaries, also known as acoustic matching (0046 of Ylihautala)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arias, as applied to claim 16 above, 
Regarding claim 15, Arias discloses all the elements above in claim 16, although Arias discloses, a substrate thickness of greater than wherein a thickness of the device is less than about 0.1 mm. (0038; “A suitable thickness for the substrate 12, or for one or more layers of substrate, includes, but is not limited to, a thickness greater than 5 µm, 10 µm, 25 µm, or 50 µm and/or less than µm, 200 µm, or 500 µm”; 0039; “In some instances, one or more layers selected from the group consisting of the first conductor layer 28, the second conductor layer, and the dielectric layer 30 has a thickness greater than 1 µm, 10 µm, 20 µm, or 30 µm and/or less than 70 µm, 80 µm, or 90 µm.”), 
Arias fails to discloses, a thickness of the device is less than about 0.1 mm.
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device to arrive at a thickness of the device being less than 0.1 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be optimize the thickness of the device to a small value to provide flexibility without cracking or bending the device (0039 of Arias) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793